Citation Nr: 1523802	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUES

1.  Evaluation of an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling from July 13, 2002 to August 14, 2012.

2.  Evaluation of an acquired psychiatric disorder, to include bipolar disorder and PTSD, currently rated as 70 percent disabling since August 14, 2012.

3.  Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in November 2011.  A transcript is of record.  

In March 2012, the Board remanded the case for additional development of the record.  Subsequently, the claim of entitlement to service connection for PTSD was granted by the RO, in a November 2012 rating decision, which represented a full grant of the benefit sought; therefore, the issue has been rendered moot.

The Board notes that both bipolar disorder and PTSD are rated under the General Rating Formula for Mental Disorders, and both have been found to be a service-connected disability.  Thus, the Board will evaluate the Veteran on the basis of both his present psychiatric symptomatology under the same criteria in this case, regardless of the Diagnostic Code that it is assigned.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Codes 9411, 9432 (2014).  Therefore, the issue has been recharacterized as an evaluation of an acquired psychiatric disorder, to include bipolar disorder and PTSD.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

In regards to the Veteran's claims, he provided an Appellate Brief in April 2015.  In the brief the Veteran asserts that medical records and examinations have not been updated since August 2012.  

The Veteran last underwent a VA mental health examination in August 2012.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Because there may have been a change in the Veteran's condition, the Board finds that a mental health examination is needed to fully and fairly evaluate the Veteran's claim for increase.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The RO also should obtain copies of any outstanding records of treatment rendered to the Veteran for his service-connected acquired psychiatric disorders since 2012.

Regarding TDIU, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's disabilities since August 2012.  All records and/or responses received should be associated with the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.

2.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his acquired psychiatric disorders, to include bipolar disorder and PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected acquired psychiatric disorders, to include bipolar disorder and PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's psychiatric disorders under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's psychiatric disorders.

The examiner should also determine the effects of the Veteran's service-connected disability on his ability to obtain and retain employment consistent with his education and occupational experience but irrespective of his age and other nonservice-connected disabilities. 

The examiner should elicit from the Veteran and the record a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone, and irrespective of age and all nonservice-connected disabilities, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




